SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March , 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL Announces its 4Q14 Earnings ReleaseSchedule São Paulo, March 12 , 2015- GOL Linhas Aéreas Inteligentes S.A. (NYSE: GOL and BM&FBOVESPA: GOLL4), (S&P: B, Fitch: B-, Moody's: B3) , the largest low-cost and best-fare airline in Latin America, announces its 4Q14 Earnings Release Schedule 4Q14 Earnings Release March 30, 2015 (after trading hours). The release will be available on our website www.voegol.com.br/ir . Quiet Period In accordance with fair disclosure and corporate governance best practices, GOL starts its Quiet Period on March 16 , and will end immediately after the conference calls on March 31 Conference Calls English March 31, 2015 10:30 a.m. (US EST) 11:30 p.m. (Brasília Time) Phone: +1 (412) 317 6776 Code: GOL Replay Phone: +1 (412) 317 0088 Replay Code: 10060583 Webcast: click here Portuguese March 31, 2015 09:00 a.m. (US EST) 10:00 a.m. (Brasília Time) Phone: +55 (11) 2188 0155 Code: GOL Replay Phone: +55 (11) 2188 0400 Replay Code: GOL Webcast: click here Participants are requested to connect ten minutes prior to the time set for the conference calls. Slidesand Webcast: A slide presentation will be available for viewing and downloading in our website www.voegol.com.br/ir. The Conference Calls will be live broadcast over the Internet on the same website, remaining available after the event. Replay: A conference call replay facility will be available for 7 days CONTACT Edmar Lopes Chief Financial and IR Officer Eduardo Masson Financial and Investor Relations Director Thiago Stanger Investor Relations 1 GOL Linhas Aéreas Inteligentes S.A Phone: +55 (11) 2128-4700 E-mail: ri@golnaweb.com.br Website: www.voegol.com.br/ri Twitter: twitter.com/GOLinvest SOBRE A GOL LINHAS AÉREAS INTELIGENTES S.A. GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and best-fare airline in Latin America, offers around 910 daily flights to 71 destinations, being 15 of which international flights in South America, the Caribbean and the United States, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 700 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and eight abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 2 GOL Linhas Aéreas Inteligentes S.A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 12 , 2015 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/ Edmar Prado Lopes Neto Name: Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
